Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In item h, the limitation “the least one” should read --- the at least one ---, in item i, the word “and” after “walls;” should be deleted, in item j, the word “and” after “open-top;” should be deleted, and in item l, ii, the word “and” after “pan;” should be deleted.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “k. the fence is configured for a food pan selected from the food pans listed in Table 1”. It is unclear as to how the fence is configured for a food pan selected from Table 1.
Claim 1 recites the limitation "the longer of the outer lip dimensions" in item l and “the shorter of the outer lip dimensions” in item m.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is Barr (US 6,908,004 B2) and Joseph (US 5,542,347). Barr discloses collapsible storage bin comprising a fence (15, Fig. 1) with a pair of lateral and longitudinal walls (41, Fig. 1) with an inner lip (51, Fig. 1) located at an opening of the fence and a rectangular pan (13, Fig. 1) with an outer lip (25, Fig. 1) wherein the fence is attached to the pan via engagement of the inner and outer lip. Joseph discloses a fry pan with cooking shield wherein the cooking shield (10, Fig. 1) acts as a fence for fry pan (18, Fig. 1). The cooking shield attached to the fry pan via extension tabs (28) that sit on a top edge of the fry pan. Barr and Joseph fail to teach or suggest the parameters of the lateral walls with respect to the longitudinal walls of the fence as required in independent claim 1. There is no reasonable motivation to modify these walls to meet the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761